Citation Nr: 0409435	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  97-18 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1996 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

PTSD is not currently demonstrated.  


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statement of the case.  
The October 2002 supplemental statement of the case 
specifically informed the veteran of the VCAA and what 
evidence the VA would obtain.  In addition, the veteran was 
furnished a letter in June 2001 that provided notification of 
the information and medical evidence necessary to 
substantiate this claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in (his/her) possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 
Vet. App. 183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  The 
initial denial of service connection was made in 1996, prior 
to the enactment of the VCAA.  Thus, under the circumstances 
in this case, VA has satisfied its duties to notify and 
assist the veteran, and adjudication of this appeal poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  However, assuming solely for the 
sake of argument and without conceding the correctness of 
Pelegrini, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  

The veteran is seeking service connection for PTSD.  In order 
to establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
old law must be applied; however, prior to the effective date 
of the new law.  See Green v. Brown, 10 Vet. App. 111, 116-
119 (1997) and 38 U.S.C.A. § 5110(g) (West 1991) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304 (f) (effective prior to March 7, 1997).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304 (f) (2003).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was engaged in combat 
with the enemy. Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Where, however, the VA determines that the veteran did not 
engage in combat with the enemy, or that the veteran did 
engage in combat with the enemy but the claimed stressor is 
not related to such combat, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  

The veteran contends that he was exposed to traumatic events 
during his service in the Republic of Vietnam that caused 
PTSD.  Service records show that his military occupational 
specialty was as a water craft operator and that he served 
with the 1099th transportation company in Vietnam.  He has 
submitted statements and unit records from his unit, which 
included reports that boats associated with his unit had been 
subjected to rocket and small arms fire and that explosions 
had occurred on two ships of his company, one of which was 
sunk.  The veteran relates that he was present on one of 
those ships at the time the explosions occurred.  

The Board finds that the veteran did engage in combat with 
the enemy while serving in Vietnam.  Therefore, his lay 
statements alone are sufficient to establish the occurrence 
of a recognizable stressor upon which the diagnosis of PTSD 
may be based.  West v. Brown, 7 Vet. App. 70 (1994).  
Nevertheless, a diagnosis of PTSD, must be established and 
after review of the record, the evidence is not deemed to be 
sufficient.  

The service medical records show no complaint or 
manifestation of any psychiatric disorder.  There are no 
medical records dated from the veteran's discharge from 
active duty in 1971 to April 1996, when VA outpatient 
treatment records showed a diagnosis of PTSD, which was 
believed to be the result of his service in Vietnam.  
Statements from two private physicians, dated in August 1996 
and April 1997 also include a diagnosis of PTSD related to 
Vietnam.  

The veteran was evaluated by two VA psychologists in July 
1996.  At that time, the veteran gave a vague description of 
working as a seaman on which two boats that were transporting 
equipment were attacked, which was a rather scary experience.  
His complaints included irritability and marital difficulty 
because of economic problems.  He stated that when he was at 
home, he started thinking about all the negative experiences 
that he had had, some of which had occurred while he was in 
Vietnam.  He had no specific nightmares of Vietnam, except 
for dreams in which he had to serve additional time there.  
He did tend to be tearful and woke up at night worrying how 
he would provide economically for his family.  

On mental status examination, the veteran was alert and 
aware.  He did become tearful on various occasions during the 
course of the interview, when he spoke of difficulties that 
he was having in terms of his economic situation.  There was 
some degree of isolation and avoidance and interrupted sleep 
at night.  There were no dissociative episodes and no 
specific recurrent nightmares regarding his Vietnam 
experiences.  He did have memories of Vietnam off and on, but 
no specific stress or event was repeated.  Affect was 
adequate and mood was depressed.  The diagnosis was 
dysthymia.  

An additional examination was performed in July 1997 by two 
VA psychiatrists, one of whom had evaluated the veteran in 
July 1996.  At that time, the diagnosis was again dysthymia.  
The examiners rendered an opinion that, based on the history, 
complaints and current evaluation, the veteran did not 
fulfill the diagnostic criteria for PTSD.  

An award of benefits administered by the Social Security 
Administration, with associated medical records, has been 
received.  The medical examination, dated in March 1998, 
shows that the veteran's primary diagnosis was depressive 
disorder.  The present diagnosis was shown to be an affective 
disorder.  

An examination was conducted by VA by a psychiatrist who had 
not previously examined the veteran in November 1998.  The 
veteran's past medical history was reviewed.  Complaints 
included poor concentration and depression.  He reported 
problems with his family and was separated from his wife.  
Objective findings included a depressed mood and a 
constricted affect.  The diagnosis was dysthymia.  

An examination was conducted by a VA physician who had 
previously evaluated the veteran twice before in March 2002.  
At that time, the veteran's medical history was completely 
reviewed.  The diagnosis was major depression, recurrent.  
The examiner stated that the veteran did not fulfill the 
diagnostic criteria for PTSD.  It was noted that the veteran 
had first been examined in 1996 at which time he appeared to 
have become depressed over work related and family related 
problems.  During the course of this depression, it was noted 
that he had remembered the negative experiences that he had 
had in Vietnam, but "it was not the incident described by 
the veteran as stressor, the cause for the problems that the 
veteran had had subsequently, or for his present NP 
disorder."  

Although the veteran was diagnosed as having PTSD by two 
private physicians, and on the initial VA outpatient 
treatment report of record in April 1996, four VA evaluations 
during the course of this appeal have failed to confirm this 
diagnosis.  Those evaluations were made by four different 
physicians, although one physician did participate in three 
of the evaluations to some extent.  It is noted that the VA 
outpatient evaluation, made in April 1996, gives little 
reason other than the fact that the veteran had combat 
service in Vietnam and now manifested a psychiatric disorder.  
The VA examinations dated after this initial assessment 
include a complete rationale for all conclusions reached, 
such as the fact that the veteran did not relive or have 
nightmares of the combat experience that he believed to be 
the stressor causing his disorder.  The private psychiatrist 
opinions are similarly lacking in rationale for the 
conclusion reached, merely including the diagnosis without 
substantive reasons for it.  For this reason, the Board 
believes that the evaluations that render diagnoses of 
dysthymia or major depression to be more credible than those 
evaluations that render a diagnosis of PTSD.  As the 
overwhelming weight of the evidence is against diagnosis of 
PTSD, the claim must be denied.  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



